                                                                             __                _~~~
 1                                                                  FILEd~S'~~.;,            ,, LION
                                                                    CLERK- U.S. 1;;: ; ~   ~ ;'C~UA?

 ~~
                                                                      ~1~~ 17 2018
 3                                                                      .
                                                                     ~
                                                                     aL D~STR~cT OF CALIFORNIA
4                                                                                             DEPUTY


 5
6

 7
8                                UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                   ) Case No. CR i8-oo2i9-AG-i
11                         Plaintiff,             )
12                         v.                          ORDER OF DETENTION AFTER
                                                       HEARING [Fed. R. Crim. P. 32.1(a)(6);~8
i3    JASON PAUL CHRISTENSEN;                          U.S.C. § 3143~a)~
i4                         Defendant.
i5
i6

1~           The defendant having been arrested in this District pursuant to a warrant issued
18    by the United States District Court for the Central District of California for alleged
i9    violations of the terms and conditions of his supervised release; and
20           The Court having conducted a detention hearing pursuant to Federal Rule of
21    Criminal Procedure 32.1(a)(6) and ~8 U.S.C. § 3i43(a),
22           The Court finds that:
23       A. (X) The defendant has not met his burden of establishing by clear and
24           convincing evidence that he is not likely to flee if released under i8 U.S.C. §
25          3~42(b) or (c). This finding is based on:
26           No bail resources; recentfailure to appear; instant allegations and prior

27
                                                   i
 i          violations suggest lack ofamenability to supervision.
 2          and

3        B. (X)The defendant has not met his burden of establishing by clear and

4           convincing evidence that he is not likely to pose a danger to the safety of any

5           other person or the community if released under i8 U.S.C. § 3142(b) or (c). This
6           finding is based on:

 7          Instant allegations and prior violations suggest lack ofamenability to
8 ~         supervision.

9           IT THEREFORE IS ORDERED that the defendant be detained pending further
io    revocation proceedings.
ii
12    Dated: ~Z —J 7~/ p'
                                                       ONORABLE UTUMN D. SPAETH
i3                                                    United States Magistrate Judge
i4

15
i6
~~
i8
i9
20
21

22

23
24
25
26

27
